Citation Nr: 1014956	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-09 637	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 20 
percent for bilateral hearing loss.  

2.  Entitlement to an effective date earlier than April 29, 
2009 for the grant of service connection for bilateral 
hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from July 2009 rating decisions rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO) which denied service 
connection for tinnitus, and granted service connection for 
bilateral hearing loss, with a 20 percent evaluation 
effective April 29, 2009.  

The Board notes that the Veteran filed a timely July 2009 
notice of disagreement to the July 2009 denial of service 
connection for tinnitus.  He filed a timely August 2009 
notice of disagreement, indicating that he disagreed with 
both the assigned rating and the effective date of service 
connection for bilateral hearing loss.  The filing of a 
notice of disagreement places a claim in appellate status.  
The Board has therefore rechararacterized the issues on 
appeal.  The Veteran was not issued a Statement of the Case 
to address his claims.  The failure to issue a statement of 
the case in such a circumstance renders a claim procedurally 
defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (2009); see also Manlincon v. West, 12 Vet. 
App. 238 (1999).  However, due to the death of the Veteran, 
the Board does not have jurisdiction to adjudicate any issues 
currently on appeal.

In a December 2009 correspondence, the Veteran's widow 
indicated that she wished to be substituted for the Veteran 
on his appeal for tinnitus.  She did not indicate whether she 
wished to be substituted on the Veteran's appeal for a higher 
initial rating for bilateral hearing loss, or for an earlier 
effective date for the grant of service connection for 
bilateral hearing loss.  These matters are referred to the RO 
for appropriate action. 



FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
February 1952 to November 1953.

2.	On January 29, 2010, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Detroit, 
Michigan, that the appellant died in September 2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.




		
S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


